
	
		III
		111th CONGRESS
		2d Session
		S. RES. 508
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 29, 2010
			Mr. Johnson (for himself
			 and Mr. Bennett) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			May 26, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing June 2010 as National
		  Hereditary Hemorrhagic Telangiecstasia (HHT) month established to increase
		  awareness of HHT, which is a complex genetic blood vessel disorder that affects
		  approximately 70,000 people in the United States.
	
	
		Whereas, according to the HHT Foundation
			 International, Hereditary Hemorrhagic Telangiecstasia (HHT), also referred to
			 as Osler-Weber-Rendu Syndrome, is a long-neglected national health problem that
			 affects approximately 70,000 (1 in 5,000) people in the United States and
			 1,200,000 people worldwide;
		Whereas
			 HHT is an autosomal dominant, uncommon complex genetic blood vessel disorder,
			 characterized by telangiectases and artery-vein malformations that occurs in
			 major organs including the lungs, brain, and liver, as well as the nasal
			 mucosa, mouth, gastrointestinal tract, and skin of the face and hands;
		Whereas
			 left untreated, HHT can result in considerable morbidity and mortality and lead
			 to acute and chronic health problems or sudden death;
		Whereas
			 according to the HHT Foundation International, 20 percent of those with HHT,
			 regardless of age, suffer death and disability;
		Whereas
			 according to the HHT Foundation International, due to widespread lack of
			 knowledge of the disorder among medical professionals, approximately 90 percent
			 of the HHT population has not yet been diagnosed and is at risk for death or
			 disability due to sudden rupture of the blood vessels in major organs in the
			 body;
		Whereas
			 the HHT Foundation International estimates that 20 to 40 percent of
			 complications and sudden death due to these vascular time bombs
			 are preventable;
		Whereas
			 patients with HHT frequently receive fragmented care from practitioners who
			 focus on 1 organ of the body, having little knowledge about involvement in
			 other organs or the interrelation of the syndrome systemically;
		Whereas
			 HHT is associated with serious consequences if not treated early, yet the
			 condition is amenable to early identification and diagnosis with suitable
			 tests, and there are acceptable treatments available in already-established
			 facilities such as the 8 HHT Treatment Centers of Excellence in the United
			 States; and
		Whereas
			 adequate Federal funding is needed for education, outreach, and research to
			 prevent death and disability, improve outcomes, reduce costs, and increase the
			 quality of life for people living with HHT: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the need to pursue research to
			 find better treatments, and eventually, a cure for HHT;
			(2)recognizes and supports the HHT Foundation
			 International as the only advocacy organization in the United States working to
			 find a cure for HHT while saving the lives and improving the well-being of
			 individuals and families affected by HHT through research, outreach, education,
			 and support;
			(3)supports the designation of June 2010 as
			 National Hereditary Hemorrhagic Telangiecstasia (HHT) month, to increase
			 awareness of HHT;
			(4)acknowledges the need to identify the
			 approximately 90 percent of the HHT population that has not yet been diagnosed
			 and is at risk for death or disability due to sudden rupture of the blood
			 vessels in major organs in the body;
			(5)recognizes the importance of comprehensive
			 care centers in providing complete care and treatment for each patient with
			 HHT;
			(6)recognizes that stroke, lung, and brain
			 hemorrhages can be prevented through early diagnosis, screening, and treatment
			 of HHT;
			(7)recognizes severe hemorrhages in the nose
			 and gastrointestinal tract can be controlled through intervention, and that
			 heart failure can be managed through proper diagnosis of HHT and
			 treatments;
			(8)recognizes that a leading medical and
			 academic institution estimated that $6,600,000,000 of 1-time health care costs
			 can be saved through aggressive management of HHT in the at-risk population;
			 and
			(9)encourages the people of the United States
			 and interested groups to observe and support the month through appropriate
			 programs and activities that promote public awareness of HHT and potential
			 treatments for it.
			
